  Case 3:21-cv-00434-DWD Document 4 Filed 04/30/21 Page 1 of 1 Page ID #21




                 UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

Margaret M. Robertie                                                         Tel: 618.482.9371
    Clerk of Court                                                           Fax: 618.482.9383
                                OFFICE OF THE CLERK
                                750 MISSOURI AVENUE
                             EAST ST. LOUIS, ILLINOIS 62201

April 29, 2021

       NOTIFICATION THAT YOUR COMPLAINT/PETITION
               HAS BEEN FILED (WITHOUT FEE)

To:           Scott Jenkins
Re:           Jenkins et al v. Fayette County Circuit Court
Case No.      21-434-DWD

This office has received your complaint/petition in this case. Your case has been opened
without payment of the filing fee or the filing of a Motion and Affidavit to Proceed in
District Court Without Prepaying Fees or Costs. If payment (either $402.00 for a civil
case) or a Motion and Affidavit to Proceed in District Court Without Prepaying Fees or
Costs is not received in our office within 30 days from the date of this letter, the case will
be submitted to the presiding judge for an order to be entered dismissing the case.


Please forward all future motions and other pleadings to the Clerk’s Office at the address
listed above, and always reference the assigned case number. Any communication
directed to the court should be in the form of a motion or other pleading and not a letter.
Letters to the court will be returned to you.

Very truly yours,


s/ Tamra Baugh
Deputy Clerk

Enclosure: Motion to Proceed IFP
